Citation Nr: 0206011	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  95-37 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel





INTRODUCTION

The veteran had active service from July 1992 to September 
1993.  He also had other service with the Puerto Rico 
National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1994 RO rating decision that denied service 
connection for hypertension.



FINDINGS OF FACT

1.  The veteran's hypertension preexisted his entry into 
service in July 1992 as demonstrated by private medical 
reports of his treatment in the 1980s for hypertension.

2.  The preexisting hypertension did not increase in severity 
during active service or during the first post-service year.



CONCLUSION OF LAW

Hypertension clearly and unmistakably existed prior to the 
veteran's entry into active service and was not aggravated by 
active service; nor may hypertension be presumed to have been 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 1153 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5106 and 
5107 (West Supp. 2001)) redefined VA's duty to assist a 
veteran in the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board finds that all relevant evidence has been obtained with 
regard to the veteran's claim for service connection for 
hypertension, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of his hypertension.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  The veteran's 
representative has been given the opportunity to submit 
written argument.  In a January 2002 letter, the RO notified 
the veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant evidence.  
In March 2002, the veteran notified the RO that he had 
submitted all relevant evidence and that he wanted his appeal 
sent to the Board for consideration.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

Statements from the veteran are to the effect that he has 
hypertension that began in or was aggravated by active 
service.  He maintains that he was in a motor vehicle 
accident while in service and that this incident and the 
resulting trauma aggravated his hypertension.

Service department, VA, and private medical records, 
including medical records received from the Social Security 
Administration (SSA), show that the veteran was treated and 
evaluated for various conditions from the 1970's to 2002.  

Specifically, private medical reports show that the veteran 
was treated for hypertension in the 1980s.  A report of his 
treatment in November 1986 shows that his blood pressure was 
150/100.  He was prescribed Visken.  A report of his 
treatment in December 1988 notes that he had problems with 
hypertension.  His blood pressure was 140/90.  He was 
restarted on Visken.  A report of his treatment in February 
1989 shows blood pressure of 140/100.  It was noted that his 
blood pressure was 130/90 on the previous day.

A service department medical report of the veteran's periodic 
examination in May 1992 shows his blood pressure was 120/70.  
A service department report of his treatment in August 1992 
notes that he had problems with hypertension.  His blood 
pressure was noted to be 160/120 at a recent emergency room 
visit.  He gave a history of hypertension prior to active 
service that was treated with medication, and that his father 
and mother had hypertension.  He was started on Calan.

VA and service department medical reports reveal that the 
veteran was involved in a motor vehicle accident while in 
active service.  He drove his vehicle into a concrete 
abutment and sustained injuries that were closed, and then he 
was transferred to a VA hospital where he had closed 
reduction and casting of his left proximal humerus fracture 
and open reduction and internal fixation of his right ankle.  
The VA summary of his hospitalization from May 5 to 14, 1993 
shows that he underwent those surgeries and notes the 
presence of hypertension that was not treated.  His blood 
pressure was recorded as 1120/70 on May 5, 1993.  A VA report 
of his hospitalization from May 20 to 29, 1993, shows that he 
underwent additional surgery.  Hypertension was listed as 
another pertinent diagnosis that was not treated during this 
hospitalization.  His blood pressure was 140/90 on May 20, 
1993.

The veteran underwent a VA general medical examination in 
April 1994.  He gave a history of high blood pressure since 
1979 that was initially treated with Visken and since two 
years earlier with Calan.  His blood pressure was 140/90.  
The diagnosis was arterial hypertension under treatment and 
controlled.

A service department medical report shows that the veteran 
underwent a physical evaluation board examination in June 
1995.  His blood pressure was 152/104.  The diagnoses 
included hypertension.

SSA documents show that an Administrative Law Judge in 
October 1995 found the veteran eligible for disability 
benefits.  The Judge found that the veteran had various 
disabilities that produced impairment, but hypertension was 
not listed.

A private medical report was received in May 2001.  In it, 
the signatory, a medical doctor, notes that the veteran had 
been a patient since 1997 and had been treated for 
hypertension.

VA documents show that the veteran was treated for various 
conditions from 1998 to 2002, including hypertension that was 
treated with medication.  It was noted that the hypertension 
was asymptomatic and controlled.



B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  

A veteran seeking service connection by aggravation is not 
entitled to presumption of aggravation in service, where 
there was temporary worsening of symptoms, but the condition 
itself did not worsen.  Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).

With regard to the provisions for establishing service 
connection of a disability based on aggravation noted above, 
due regard will be given the places, types, and circumstances 
of service, and particular consideration will be accorded 
combat duty and other hardships of service.  The development 
of symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the enemy 
or following status as a prisoner of war will establish 
aggravation of a disability.  38 C.F.R. § 3.306(b)(2).  The 
United States Court of Appeals for the Federal Circuit has 
held that service connection of a disability based on 
aggravation may be established for such veterans by symptoms 
indicative of a temporary increase in the severity of the 
preexisting condition as well as those indicative of a more 
permanent change in the condition.  Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994); Davis v. Principi, 276 F.3d 1341 
(Fed. Cir. 2002).

Specified diseases that develop a certain level of disability 
within a stated time after separation from service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. 
§ 1112(a); Splane v. West, 216 F. 3d 1058 (Fed. Cir. 2000).

The evidence shows that the veteran has hypertension.  The 
evidence does not show that he engaged in combat with the 
enemy or that he was a prisoner-of-war while in service.

The available medical evidence indicates that hypertension 
was not found at a periodic service department examination in 
May 1992, shortly prior to the veteran's entry into active 
service.  Hence, it is presumed that the hypertension was not 
present at the time of his entry into active service.  This 
presumption, however, is rebutted by the private medical 
reports that show he was treated for hypertension with 
medication in the 1980s.  Hence, the Board finds that the 
evidence clearly and unmistakably shows that the veteran had 
hypertension that existed prior to entry into service.

Service department medical reports show that the veteran was 
treated with medication to control his hypertension while in 
service. That evidence alone, however, is not enough to show 
a permanent increase in the severity of the hypertension 
because the evidence also reveals that he was treated with 
medication to control his hypertension before service.  The 
veteran maintains that the stress of being in a motor vehicle 
accident in service and the resulting trauma aggravated his 
hypertension, but blood pressure recordings in May 1993 do 
not reveal any significant worsening of the hypertension.  
Similarly, the other medical records do not indicate an 
increase in severity in the hypertension during active 
service or during the first post-service year.

The veteran's statements to the effect that his hypertension 
was aggravated by active service is not competent evidence 
because the record does not show that he is qualified by 
education, training or experience to offer medical diagnoses, 
statements or opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(a)(1)); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds that 
the veteran's hypertension clearly and unmistakably existed 
prior to his entry into service, and that the preservice 
hypertension was not aggravated by active service or shown to 
have been aggravated during the first post-service year.  The 
preponderance of the evidence is against the claim for 
service connection for hypertension, and the claim is denied.  
The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



ORDER

Service connection for hypertension is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

